

Exhibit 10.2
 
EXECUTION VERSION
 
Amendment No. 7 to Purchase and Contribution Agreement
 
AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 2, 2009
between Lexmark International, Inc. (the “Seller”) and Lexmark Receivables
Corporation (the “Purchaser”).
 
Preliminary Statements.
 
(1)   The Seller and Purchaser are parties to a Purchase and Contribution
Agreement dated as of October 22, 2001 (as amended, restated, modified or
supplemented from time to time, the “Agreement”; capitalized terms not otherwise
defined herein shall have the meanings attributed to them in the Agreement)
pursuant to which, and subject to and upon the terms and conditions of which,
the Seller has sold and contributed Receivables from time to time to the
Purchaser.
 
(2)  The parties hereto desire to amend certain provisions of the Agreement as
set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1.  Amendment.  Upon the effectiveness of this Amendment Agreement, the
Agreement is hereby amended by deleting Section 4.01(f) in its entirety and
inserting in lieu thereof the following:
 
(f)  The balance sheets of the Seller and its subsidiaries as at December 31,
2008, and the related statements of income and retained earnings of the Seller
and its subsidiaries for the fiscal year then ended, copies of which have been
furnished to the Purchaser, and the balance sheets of the Seller and its
subsidiaries as at March 31, 2009, copies of which have been furnished to the
Purchaser, in each case, fairly present the financial condition of the Seller
and its subsidiaries as at such date and the results of the operations of the
Seller and its subsidiaries for the period ended on such date, all in accordance
with GAAP consistently applied, and since March 31, 2009 there has been no
material adverse change in the business, operations, property or financial or
other condition of the Seller.
 
SECTION 2.  Effectiveness.  This Amendment Agreement shall become effective at
such time that executed counterparts of this Amendment Agreement have been
delivered by each party hereto to the other party hereto and the Amendment dated
as of the date hereof to the Sale Agreement shall have become effective.
 
SECTION 3.  Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement).
 
SECTION 4.  Confirmation of Agreement.  Each reference in the Agreement  to
“this Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated.  Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 
 
SECTION 5.   GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6.  Execution in Counterparts.  This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Amendment Agreement.
 
[Remainder of page intentionally blank]





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
LEXMARK INTERNATIONAL, INC.
 
By:    /s/ Bruce J.
Frost                                                                           
Title: Treasurer
 
LEXMARK RECEIVABLES CORPORATION
 
By:    /s/ Bruce J.
Frost                                                                           
Title: Treasurer
 




Pursuant to Section 5.01(m) of the Sale Agreement
(as such term is defined in the Purchase and Contribution
Agreement, as amended hereby), the undersigned consents
to the foregoing Amendment No. 7 dated as of October 2, 2009
to the Purchase and Contribution Agreement:
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
  NEW YORK BRANCH,
as the Program Agent
 
By: /s/ Aditya
Reddy                                                                      
Name: Aditya Reddy
Title: Vice President & Manager
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
  NEW YORK BRANCH,
as an Investor Agent
 
By: /s/ Kennth K.
Egusa                                                                      
Name: Kenneth K. Egusa
Title: Authorized Signatory
 
